DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9603090. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 9603090 with obvious wording variation. See, the table below for comparison.
Pending Application 17067599
US 9603090
31. A method of operating an electronic device comprising: in response to a detection of a low power mode initiation event, disabling an input component of 

32. The method of claim 31, wherein the input component comprises a touch sensitive surface operative to receive touch input.

33. The method of claim 31, wherein the input component is one of a biometric sensor, a scanner, a camera, or a button
1. A method of operating an electronic device comprising: detecting a low power mode initiation event; and in response to the detection of the low power mode initiation event: disabling an element of the electronic device; while the element is disabled, identifying an authentication initiation event, wherein the identification of the authentication initiation event comprises detecting a near field communication terminal with the electronic device; and in response to the detection of the near field communication terminal of the identification of the authentication initiation event, providing on an output component of the electronic device an output that requests user interaction for enabling a near field communication component of the electronic device.
34. The method of claim 31, further comprising: after the re-enabling, receiving authentication information with the re-enabled input component; and enabling a near field communication 
3. The method of claim 1, further comprising: receiving authentication information on an input component of the electronic device in response to the provided output; and enabling the near field communication component based on the received authentication information.
35. The method of claim 34, wherein enabling the near field communication component comprises activating an applet of a credential that is provisioned on the near field communication component.
2. The method of claim 1, wherein the output requests the user interaction for enabling the near field communication component by at least one of: requesting user authorization of the near field communication component; and requesting user selection of at least one credential provisioned on the near field communication component.
36. The method of claim 34, further comprising: providing a user interface with the re-enabled input component prior to the receiving; and wherein the receiving comprises receiving the authentication information with the user interface.
2. The method of claim 1, wherein the output requests the user interaction for enabling the near field communication component by at least one of: requesting user authorization of the near field communication component; and requesting user selection of at least one credential provisioned on the near field communication component.
38. A device comprising: an input component; a memory; and at least one processor configured to: in response to a detection of a low power mode initiation event, disable the input component; while the input component is disabled, sense a near field communication terminal; and in response to the sensing, re-enable the input component.

39. The device of claim 38, wherein the input component comprises a touch sensitive surface operative to receive touch input

40. The device of claim 38, wherein the input component is one of a biometric sensor, a scanner, a camera, or a button.
8. An electronic device comprising: a near field communication component; an output component; and a processor configured to: detect a low power mode initiation event; ensure that at least one function of the near field communication component is disabled in response to the detection of the low power mode initiation event; identify an authentication initiation event once it is ensured that the at least one function of the near field communication component is disabled, wherein the identification of the authentication initiation event comprises detection of a near field communication terminal with the electronic device; and in response to the detection of the near field communication terminal of the identification of the authentication initiation event, provide on the output component an output that requests user interaction with the electronic device for enabling the at least one function of the near field communication component.
41. The device of claim 38, further comprising a near field communication component, wherein the at least one processor is further configured to: after re-enabling the input component, receive authentication information with the re-enabled input component; and enable the near field communication component using the received authentication information.
12. The electronic device of claim 8, further comprising an input component, wherein the processor is further configured to: receive authentication information on the input component in response to the provision of the output that requests the user interaction; and enable the at least one function of the near field communication component based on the received authentication information.
42. The device of claim 41, wherein the at least one processor is configured to enable the near field communication component by activating an applet of a credential that is provisioned on the near field communication component.
12. The electronic device of claim 8, further comprising an input component, wherein the processor is further configured to: receive authentication information on the input component in response to the provision of the output that requests the user interaction; and enable the at least one function of the near field communication component based on the received authentication information.
43. The device of claim 41, wherein the at least one processor is further configured to: provide a user interface with the re-enabled input component prior to receiving the authentication information; and receive the authentication information with the user interface.
11. The electronic device of claim 8, wherein the output requests the user interaction for the enablement by at least one of: requesting user authorization of the at least one function of the near field communication component; and requesting user selection of at least one credential provisioned on the near field communication component.
45. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: in response to a detection of a low power mode initiation event by an electronic device, disabling an input 

46. The non-transitory computer-readable medium of claim 45, wherein the input component comprises a touch sensitive surface operative to receive touch input.

47. The non-transitory computer-readable medium of claim 45, wherein the input component is one of a biometric sensor, a scanner, a camera, or a button
18. A non-transitory computer-readable medium comprising computer-readable instructions recorded thereon for: detecting a low power mode initiation event on an electronic device; and in response to the detection of the low power mode initiation event: disabling an element of the electronic device; while the element is disabled, identifying an authentication initiation event on the electronic device, wherein the identification of the authentication initiation event comprises detecting a near field communication terminal with the electronic device; and in response to the detection of the near field communication terminal of the identification of the authentication initiation event, providing on an output component of the electronic device an output that requests enabling a near field communication component of the electronic device.
48. The non-transitory computer-readable medium of claim 45, the operations further comprising: after the re-enabling, receiving authentication information with the re-enabled input component; and enabling a near field communication 
12. The electronic device of claim 8, further comprising an input component, wherein the processor is further configured to: receive authentication information on the input component in response to the provision of the output that requests the user interaction; and enable the at least one function of the near field communication component based on the received authentication information.
49. The non-transitory computer-readable medium of claim 48, wherein enabling the near field communication component comprises activating an applet of a credential that is provisioned on the near field communication component.
12. The electronic device of claim 8, further comprising an input component, wherein the processor is further configured to: receive authentication information on the input component in response to the provision of the output that requests the user interaction; and enable the at least one function of the near field communication component based on the received authentication information.
50. The non-transitory computer-readable medium of claim 48, the operations further comprising: providing a user interface with the re-enabled input component prior to the receiving; and wherein the receiving comprises receiving 
11. The electronic device of claim 8, wherein the output requests the user interaction for the enablement by at least one of: requesting user authorization of the at least one function of the near field communication component; and requesting user selection of at least one credential provisioned on the near field communication component.

 	
Claim 37 and 44 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9603090 further in view of Kim et al. (US 20130040563, hereinafter “Kim”).
 	Regarding claim 37, US 9603090 does not discloses, “wherein enabling the near field communication component comprises modifying a state of the near field communication component to one of a passive state or an active state.”   	In a similar field of endeavor, Kim discloses, “wherein enabling the near field communication component comprises modifying a state of the near field communication component to one of a passive state or an active state (The NFC module 117 can communicate with NFC modules of other electronic devices in various modes. For example, these modes may include a card emulation mode, a reader mode, and a peer-to-peer mode, Paras. [0076]-[0078]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify US 9603090 by specifically providing wherein enabling the near field communication component comprises modifying a state of the near field communication component to one of a passive state or an active state, as taught by Kim for the purpose of enabling or disabling a payment function based on a result of the comparison, and establishes a connection with a 
	Regarding claim 44, US 9603090 does not discloses, “wherein the at least one processor is configured to enable the near field communication component by modifying a state of the near field communication component to one of a passive state or an active state.”   	In a similar field of endeavor, Kim discloses, “wherein the at least one processor is configured to enable the near field communication component by modifying a state of the near field communication component to one of a passive state or an active state (The NFC module 117 can communicate with NFC modules of other electronic devices in various modes. For example, these modes may include a card emulation mode, a reader mode, and a peer-to-peer mode, Paras. [0076]-[0078]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify US 9603090 by specifically providing wherein the at least one processor is configured to enable the near field communication component by modifying a state of the near field communication component to one of a passive state or an active state, as taught by Kim for the purpose of enabling or disabling a payment function based on a result of the comparison, and establishes a connection with a payment terminal through the short-range communication interface when the payment function is enabled (see abstract). 
 	Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10257780. Although the claims all the claims in the pending Application are transparently found in US 10257780 with obvious wording variation. See, the table below for comparison.
Pending Application 17067599
US 10257780
31. A method of operating an electronic device comprising: in response to a detection of a low power mode initiation event, disabling an input component of the electronic device; while the input component is disabled, sensing a near field communication terminal with the electronic device; and in response to the sensing, re-enabling the input component of the electronic device.

38. A device comprising: an input component; a memory; and at least one processor configured to: in response to a detection of a low power mode initiation event, disable the input component; while the input component is disabled, sense a near field communication terminal; and in 

45. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: in response to a detection of a low power mode initiation event by an electronic device, disabling an input component of the electronic device; while the input component is disabled, sensing a near field communication terminal with the electronic device; and in response to the sensing, re-enabling the input component of the electronic device.
1. A method of operating an electronic device comprising: detecting a low power mode initiation event; in response to the detection of the low power mode initiation event, disabling an input component of the electronic device; while the input component is disabled, identifying an authentication initiation event with the electronic device, wherein the identifying the authentication initiation event comprises detecting a near field communication terminal with the electronic device; and in response to the identification of the authentication initiation event, re-enabling the input component of the electronic device.
32. The method of claim 31, wherein the input component comprises a touch sensitive surface operative to receive touch input.

39. The device of claim 38, wherein the input component comprises a touch sensitive surface operative to receive touch input

46. The non-transitory computer-readable medium of claim 45, wherein the input component comprises a touch sensitive surface operative to receive touch input.

2. The method of claim 1, wherein the input component comprises a touch sensitive surface operative to receive touch input.
33. The method of claim 31, wherein the input component is one of a biometric sensor, a scanner, a camera, or a button.

40. The device of claim 38, wherein the input component is one of a biometric sensor, a scanner, a camera, or a button.

47. The non-transitory computer-readable medium of claim 45, wherein the input component is one of a biometric sensor, a scanner, a camera, or a button.
4. The method of claim 1, wherein the input component is a biometric sensor.
5. The method of claim 1, wherein the input component is a scanner.
6. The method of claim 1, wherein the input component is a camera.
7. The method of claim 1, wherein the input component is a button.

34. The method of claim 31, further comprising: after the re-enabling, receiving authentication information with the re-enabled input component; and enabling a near field communication component of the electronic device using the received authentication information.

41. The device of claim 38, further comprising a near field communication component, wherein the at least one processor is further configured to: after re-enabling the input component, receive authentication information with the re-enabled input component; and enable the near field communication component using the received authentication information.

48. The non-transitory computer-readable medium of claim 45, the operations further comprising: after the re-enabling, receiving authentication information with 

8. The method of claim 1, further comprising: after the re-enabling, receiving authentication information with the re-enabled input component; and enabling a near field communication component of the electronic device using the received authentication information.
35. The method of claim 34, wherein enabling the near field communication component comprises activating an applet of a credential that is provisioned on the near field communication component.

42. The device of claim 41, wherein the at least one processor is configured to enable the near field communication component by activating an applet of a credential that is provisioned on the near field communication component.

49. The non-transitory computer-readable medium of claim 48, wherein enabling the near field communication component comprises activating an applet of a 
9. The method of claim 8, wherein the enabling comprises activating an applet of a credential that is provisioned on the near field communication component.
36. The method of claim 34, further comprising: providing a user interface with the re-enabled input component prior to the receiving; and wherein the receiving comprises receiving the authentication information with the user interface.

43. The device of claim 41, wherein the at least one processor is further configured to: provide a user interface with the re-enabled input component prior to receiving the authentication information; and receive the authentication information with the user interface.

50. The non-transitory computer-readable medium of claim 48, the operations further comprising: providing a user interface with the re-enabled input component prior to the receiving; and 
14. The method of claim 8, further comprising: in response to the detection of the low power mode initiation event, disabling an output component of the electronic device; and after the detection of the near field communication terminal but before the receiving the authentication information: re-enabling the output component of the electronic device; and requesting user authorization of the near field communication component with the re-enabled output component.


Claim 37 and 44 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10257780  further in view of Kim et al. (US 20130040563, hereinafter “Kim”).
 	Regarding claim 37, US 10257780  does not discloses, “wherein enabling the near field communication component comprises modifying a state of the near field communication component to one of a passive state or an active state.”   	In a similar field of endeavor, Kim discloses, “wherein enabling the near field communication component comprises modifying a state of the near field communication component to one of a passive state or an active state (The NFC module 117 can communicate with NFC modules of other electronic devices in various modes. For example, these modes may include a card emulation mode, a reader mode, and a peer-to-peer mode, Paras. [0076]-[0078]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify US 10257780  by specifically providing wherein enabling the near field communication component comprises modifying a state of the near field communication component to one of a passive state or an active state, as taught by Kim for the purpose of enabling or disabling a payment function based on a result of the comparison, and establishes a connection with a 
	Regarding claim 44, US 10257780  does not discloses, “wherein the at least one processor is configured to enable the near field communication component by modifying a state of the near field communication component to one of a passive state or an active state.”   	In a similar field of endeavor, Kim discloses, “wherein the at least one processor is configured to enable the near field communication component by modifying a state of the near field communication component to one of a passive state or an active state (The NFC module 117 can communicate with NFC modules of other electronic devices in various modes. For example, these modes may include a card emulation mode, a reader mode, and a peer-to-peer mode, Paras. [0076]-[0078]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify US 10257780  by specifically providing wherein the at least one processor is configured to enable the near field communication component by modifying a state of the near field communication component to one of a passive state or an active state, as taught by Kim for the purpose of enabling or disabling a payment function based on a result of the comparison, and establishes a connection with a payment terminal through the short-range communication interface when the payment function is enabled (see abstract). 

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10838481. Although the claims all the claims in the pending Application are transparently found in US 10838481 with obvious wording variation. See, the table below for comparison.
Pending Application 17067599
US 10838481
31. A method of operating an electronic device comprising: in response to a detection of a low power mode initiation event, disabling an input component of the electronic device; while the input component is disabled, sensing a near field communication terminal with the electronic device; and in response to the sensing, re-enabling the input component of the electronic device.

34. The method of claim 31, further comprising: after the re-enabling, receiving authentication information with the re-enabled input component; and enabling a near field communication component of the electronic device using the received authentication information.
1. A method of operating an electronic device comprising: detecting a low power mode initiation event; and in response to the detecting: disabling an active element of the electronic device, wherein the active element comprises at least one of a communications component or an output component; closing at least one active application that was running on the electronic device prior to the detecting; and running a low power mode application on the electronic device, wherein the running the low power mode application comprises: receiving authentication information from an input component of the electronic device; and enabling a near field communication component of the electronic device based on the received authentication information.
32. The method of claim 31, wherein the input component comprises a touch sensitive surface operative to receive touch input.

33. The method of claim 31, wherein the input component is one of a biometric sensor, a scanner, a camera, or a button

36. The method of claim 34, further comprising: providing a user interface with the re-enabled input component prior to the receiving; and wherein the receiving comprises receiving the authentication information with the user interface.
2. The method of claim 1, wherein: the running the low power mode application further comprises providing a visual user interface on a display output component of the electronic device prior to the receiving; and the receiving comprises receiving the authentication information based on the provided visual interface.
35. The method of claim 34, wherein enabling the near field communication component comprises activating an applet of a credential that is provisioned 
6. The method of claim 1, wherein the enabling comprises activating an applet of a credential that is provisioned on the near field communication component.
37. The method of claim 34, wherein enabling the near field communication component comprises modifying a state of the near field communication component to one of a passive state or an active state.
7. The method of claim 1, wherein the enabling comprises placing the near field communication component in one of a passive state or an active state.
38. A device comprising: an input component; a memory; and at least one processor configured to: in response to a detection of a low power mode initiation event, disable the input component; while the input component is disabled, sense a near field communication terminal; and in response to the sensing, re-enable the input component.

41. The device of claim 38, further comprising a near field communication component, wherein the at least one processor is further configured to: after re-enabling the input component, receive 
8. A device comprising: a memory; and at least one processor configured to: detect a low power mode initiation event; and in response to detection of the low power mode initiation event: disable an active element of the device, wherein the active element comprises at least one of a communications component or an output component; close at least one active application that was running on the device prior to the detection; and run a low power mode application on the device, wherein running the low power mode application comprises: receive authentication information from an input component of the device; and enable a near field communication component of the device based on the received authentication information.
39. The device of claim 38, wherein the input component comprises a touch sensitive surface operative to receive touch input.

40. The device of claim 38, wherein the input component is one of a biometric sensor, a scanner, a camera, or a button.

43. The device of claim 41, wherein the at least one processor is further configured to: provide a user interface with the re-enabled input component prior to receiving the authentication information; and receive the authentication information with the user interface.
9. The device of claim 8, wherein running the low power mode application further comprises providing a visual user interface on a display output component of the device prior to receipt of the authentication information.
42. The device of claim 41, wherein the at least one processor is configured to enable the near field communication component by activating an applet of a credential that is provisioned on the near field communication component.
12. The device of claim 8, wherein the at least one processor is configured to enable the near field communication component by activating an applet of a credential that is provisioned on the near field communication component.
	
44. The device of claim 41, wherein the at least one processor is configured to enable the near field communication component by modifying a state of the near field communication component to one of a passive state or an active state.
7. The method of claim 1, wherein the enabling comprises placing the near field communication component in one of a passive state or an active state.
45. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: in response to a detection of a low power mode initiation event by an electronic device, disabling an input component of the electronic device; while the input component is disabled, sensing 
13. A non-transitory machine readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method of operating an electronic device, the method comprising: detecting a low power mode initiation event; and in response to the detecting: disabling an active element of the electronic device, wherein the active element comprises at least one of a communications component or an output component; closing at least one active application that was running on the electronic device prior to the detecting; and running a low power mode application on the electronic device, wherein the running the low power mode application comprises: receiving authentication information from an input component of the electronic device; and enabling a near field communication component of the electronic device based on the received authentication information.
46. The non-transitory computer-readable medium of claim 45, wherein the input component comprises a touch sensitive surface operative to receive touch input.

47. The non-transitory computer-readable medium of claim 45, wherein the input component is one of a biometric sensor, a scanner, a camera, or a button.

50. The non-transitory computer-readable medium of claim 48, the operations further comprising: providing a user interface with the re-enabled input component prior to the receiving; and wherein the receiving comprises receiving the authentication information with the user interface.
14. The non-transitory machine readable medium of claim 13, wherein: the running the low power mode application further comprises providing a visual user interface on a display output component of the electronic device prior to the receiving; and the receiving comprises receiving the authentication information based on the provided visual interface.
48. The non-transitory computer-readable medium of claim 45, the operations further comprising: after the re-enabling, receiving authentication information with the re-enabled input component; and enabling a near field communication component of the electronic device using the received authentication information.
15. The non-transitory machine readable medium of claim 14, wherein the providing comprises at least one of: requesting user authorization of the near field communication component; or requesting user selection of at least one credential provisioned on the near field communication component.
49. The non-transitory computer-readable medium of claim 48, wherein enabling the near field communication component comprises activating an applet of a credential that is provisioned on the near field communication component.
18. The non-transitory machine readable medium of claim 13, wherein the enabling comprises activating an applet of a credential that is provisioned on the near field communication component.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-33, 38-40 and 45-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agrawal et al. (US 20150019892, hereinafter “Agrawal”).
Regarding claim 31, Agrawal discloses, 
A method of operating an electronic device (FIG. 5 illustrates an example method 500 of low-power NFC authentication) comprising: in response to a detection of a low power mode initiation event (When computing device 102 is in a low-power state (e.g., sleep or standby),  Para. [0032]), disabling an input component of the electronic device (application processor 108, display 118, and NFC transceiver 120 of computing device 102 are powered-down to their respective low-power states. In the context of this example, other components of computing device 102 may also by powered-down to their respective low-power states, Para. [0032]); while the input component is disabled (Low-power processor 110, which remains in at least a semi-active state while computing device 102 sleeps, is operably coupled with magnetometer 202, Para. [0033]), sensing a near field communication terminal with the electronic device (Low-power processor 110 monitors magnetometer 202 to detect these changes in magnetic field strength, which may indicate a presence of magnetically-enabled NFC devices 106, Para. [0033] and the low-power processor monitors sensors of the device to detect the proximity of the NFC-enabled entity. These sensors may include magnetic sensors, accelerometers, capacitive sensors, microphones, and the like. The signal is received by another processor of the device that is in a sleep state or low-power state. Alternately or additionally, the signal is received by an entity associated with the other processor, Fig .5 and Para. [0053]); and in response to the sensing, re-enabling the input component of the electronic device (Once the presence of NFC device 106 is detected, low-power processor 110 can wake application processor 108 to initiate authentication operations with NFC device 106. For example, application processor can implement, via authenticator 118, authentication operations using authentication data received from NFC device 106 via NFC transceiver 120, Para. [0034] and a display of the device is activated to indicate initiation of an attempt to authenticate the NFC-enabled entity. Alternately or additionally, a vibrational motor or LED indicator of the device may be activated indication initiation of the attempt to authenticate. In some cases, the display may present a graphical indication of the authentication, such as a lock-screen animation, visual indication of authentication progress (e.g., progress bar), an icon identifying of the NFC-enabled entity (by name or type), and the like, Para. [0055]).
Regarding claim 32, Agrawal discloses,
“wherein the input component comprises a touch sensitive surface operative to receive touch input ( the display may be associated with, or include, a touch sensitive input device (e.g., touch-screen) through which user input is received, Para. [0022]).”
Regarding claim 33, Agrawal discloses,
“wherein the input component is one of a biometric sensor, a scanner, a camera, or a button (Alternately or additionally, sensors 126 enable interaction with, or receive input from, a user of device 102. In such a case, sensors 126 may include piezo-electric sensors, microphones, cameras, capacitive touch sensors, input sensing-logic associated with hardware switches (e.g., keyboards, snap-domes, or dialpads), and so on, Para. [0025]).”
Regarding claim 38, Agrawal discloses, 
A device (Fig. 1: 102) comprising: an input component (Fig. 1; display 114); a memory (Fig. 1; 112); and at least one processor (Fig. 1; 108 and 110) configured to: in response to a detection of a low power mode initiation event (When computing device 102 is in a low-power state (e.g., sleep or standby),  Para. [0032]), disable an input component of the electronic device (application processor 108, display 118, and NFC transceiver 120 of computing device 102 are powered-down to their respective low-power states. In the context of this example, other components of computing device 102 may also by powered-down to their respective low-power states, Para. [0032]); while the input component is disabled (Low-power processor 110, which remains in at least a semi-active state while computing device 102 sleeps, is operably coupled with magnetometer 202, Para. [0033]), sense a near field communication terminal with the electronic device (Low-power processor 110 monitors magnetometer 202 to detect these changes in magnetic field strength, which may indicate a presence of magnetically-enabled NFC devices 106, Para. [0033] and the low-power processor monitors sensors of the device to detect the proximity of the NFC-enabled entity. These sensors may include magnetic sensors, accelerometers, capacitive sensors, microphones, and the like. The signal is received by another processor of the device that is in a sleep state or low-power state. Alternately or additionally, the signal is received by an entity associated with the other processor, Fig .5 and Para. [0053]); and in response to the sensing, re-enable the input component of the electronic device (Once the presence of NFC device 106 is detected, low-power processor 110 can wake application processor 108 to initiate authentication operations with NFC device 106. For example, application processor can implement, via authenticator 118, authentication operations using authentication data received from NFC device 106 via NFC transceiver 120, Para. [0034] and a display of the device is activated to indicate initiation of an attempt to authenticate the NFC-enabled entity. Alternately or additionally, a vibrational motor or LED indicator of the device may be activated indication initiation of the attempt to authenticate. In some cases, the display may present a graphical indication of the authentication, such as a lock-screen animation, visual indication of authentication progress (e.g., progress bar), an icon identifying of the NFC-enabled entity (by name or type), and the like, Para. [0055]).
Regarding claim 39, Agrawal discloses,
“wherein the input component comprises a touch sensitive surface operative to receive touch input ( the display may be associated with, or include, a touch sensitive input device (e.g., touch-screen) through which user input is received, Para. [0022]).”
Regarding claim 40, Agrawal discloses,
“wherein the input component is one of a biometric sensor, a scanner, a camera, or a button (Alternately or additionally, sensors 126 enable interaction with, or receive input from, a user of device 102. In such a case, sensors 126 may include piezo-electric sensors, microphones, cameras, capacitive touch sensors, input sensing-logic associated with hardware switches (e.g., keyboards, snap-domes, or dialpads), and so on, Para. [0025]).”
Regarding claim 45, Agrawal discloses, 
A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors (Fig. 1; 108 and 110), cause the one or more processors to perform operations comprising: in response to a detection of a low power mode initiation event by an electronic device(When computing device 102 is in a low-power state (e.g., sleep or standby),  Para. [0032]), disabling an input component of the electronic device (application processor 108, display 118, and NFC transceiver 120 of computing device 102 are powered-down to their respective low-power states. In the context of this example, other components of computing device 102 may also by powered-down to their respective low-power states, Para. [0032]); while the input component is disabled (Low-power processor 110, which remains in at least a semi-active state while computing device 102 sleeps, is operably coupled with magnetometer 202, Para. [0033]), sensing a near field communication terminal with the electronic device (Low-power processor 110 monitors magnetometer 202 to detect these changes in magnetic field strength, which may indicate a presence of magnetically-enabled NFC devices 106, Para. [0033] and the low-power processor monitors sensors of the device to detect the proximity of the NFC-enabled entity. These sensors may include magnetic sensors, accelerometers, capacitive sensors, microphones, and the like. The signal is received by another processor of the device that is in a sleep state or low-power state. Alternately or additionally, the signal is received by an entity associated with the other processor, Fig .5 and Para. [0053]); and in response to the sensing, re-enabling the input component of the electronic device (Once the presence of NFC device 106 is detected, low-power processor 110 can wake application processor 108 to initiate authentication operations with NFC device 106. For example, application processor can implement, via authenticator 118, authentication operations using authentication data received from NFC device 106 via NFC transceiver 120, Para. [0034] and a display of the device is activated to indicate initiation of an attempt to authenticate the NFC-enabled entity. Alternately or additionally, a vibrational motor or LED indicator of the device may be activated indication initiation of the attempt to authenticate. In some cases, the display may present a graphical indication of the authentication, such as a lock-screen animation, visual indication of authentication progress (e.g., progress bar), an icon identifying of the NFC-enabled entity (by name or type), and the like, Para. [0055]).
Regarding claim 46, Agrawal discloses,
“wherein the input component comprises a touch sensitive surface operative to receive touch input ( the display may be associated with, or include, a touch sensitive input device (e.g., touch-screen) through which user input is received, Para. [0022]).”
Regarding claim 47, Agrawal discloses,
“wherein the input component is one of a biometric sensor, a scanner, a camera, or a button (Alternately or additionally, sensors 126 enable interaction with, or receive input from, a user of device 102. In such a case, sensors 126 may include piezo-electric sensors, microphones, cameras, capacitive touch sensors, input sensing-logic associated with hardware switches (e.g., keyboards, snap-domes, or dialpads), and so on, Para. [0025]).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-37, 41-44 and 48-50 rejected under 35 U.S.C. 103 as being unpatentable over Agawal, and further in view of Kim et al. (US 20130040563, hereinafter “Kim”).
Regarding claim 34, Agrawal discloses everything claimed as applied above (see claim 31), further Agrawal discloses “re-enabling the input component of the electronic device (Once the presence of NFC device 106 is detected, low-power processor 110 can wake application processor 108 to initiate authentication operations with NFC device 106. For example, application processor can implement, via authenticator 118, authentication operations using authentication data received from NFC device 106 via NFC transceiver 120, Para. [0034])”. 
However Agrawal does not disclose, “receiving authentication information with the re-enabled input component and enabling a near field communication component of the electronic device using the received authentication information.”
In a similar field of endeavor, Kim discloses, “receiving authentication information with the re-enabled input component (FIG. 5, the controller 180 performs user authentication (S103), Para. [0114], A method of performing user authentication is described  with reference to FIG. 10 and Para. [0125]-[0132]) and enabling a near field communication component of the electronic device using the received authentication information (the controller 180 enables the NFC payment function (S107) upon success of user authentication in step S103. Specifically, the controller 180 can control the NFC module 117 to maintain a standby state for connecting the mobile terminal 100 to the payment terminal 200 through the NFC module 117 to enable the NFC payment function, Para. [0119]-[0122]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Agrawal by specifically providing receiving authentication information with the re-enabled input component and enabling a near field communication component of the electronic device using the received authentication information, as taught by Kim for the purpose of enabling or disabling a payment function based on a result of the comparison, and establishes a connection with a payment terminal through the short-range communication interface when the payment function is enabled (see abstract). 
Regarding claim 35, the combination of Agrawal and Kim discloses everything claimed as applied above (see claim 34), in addition Kim discloses, “wherein enabling the near field communication component comprises activating an applet of a credential that is provisioned on the near field communication component (When a plurality of payment methods is stored in the memory 160, the controller 180 may select one of the plurality of payment means on the basis of a user input and transmit payment information corresponding to the selected payment method to the payment terminal 200 in step S109, Paras. [0120]-[0124]).”
Regarding claim 36, the combination of Agrawal and Kim discloses everything claimed as applied above (see claim 34), in addition Kim discloses, “providing a user interface with the re-enabled input component prior to the receiving (The display unit 230 displays information processed in the payment terminal 200. For example, when the payment terminal 200 carries out payment, the display unit 230 displays UI or GUI involved the progress of payment. The display unit 230 of the payment terminal 200 may be implemented in the form of a touch-screen that can be used as an input unit , Para. [0084]); and wherein the receiving comprises receiving the authentication information with the user interface (the controller 180 may display an input window 11a for inputting a password as authentication information on the screen and receive the password input by the user through the input window 11a. In the embodiments of the invention, a password is used as the authentication information facilitation of explanation, Paras. [0128]-[0131]).”
Regarding claim 37, the combination of Agrawal and Kim discloses everything claimed as applied above (see claim 34), in addition Kim discloses, “wherein enabling the near field communication component comprises modifying a state of the near field communication component to one of a passive state or an active state (The NFC module 117 can communicate with NFC modules of other electronic devices in various modes. For example, these modes may include a card emulation mode, a reader mode, and a peer-to-peer mode, Paras. [0076]-[0078]).”
Regarding claim 41, Agrawal discloses everything claimed as applied above (see claim 38), further Agrawal discloses “re-enabling the input component of the electronic device (Once the presence of NFC device 106 is detected, low-power processor 110 can wake application processor 108 to initiate authentication operations with NFC device 106. For example, application processor can implement, via authenticator 118, authentication operations using authentication data received from NFC device 106 via NFC transceiver 120, Para. [0034])”.      
However Agrawal does not disclose, “receive authentication information with the re-enabled input component and enable a near field communication component of the electronic device using the received authentication information.”
In a similar field of endeavor, Kim discloses, “receive authentication information with the re-enabled input component (FIG. 5, the controller 180 performs user authentication (S103), Para. [0114], A method of performing user authentication is described  with reference to FIG. 10 and Para. [0125]-[0132]) and enable a near field communication component of the electronic device using the received authentication information (the controller 180 enables the NFC payment function (S107) upon success of user authentication in step S103. Specifically, the controller 180 can control the NFC module 117 to maintain a standby state for connecting the mobile terminal 100 to the payment terminal 200 through the NFC module 117 to enable the NFC payment function, Para. [0119]-[0122]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify by specifically providing to receive authentication information with the re-enabled input component and enabling a near 
Regarding claim 42, the combination of Agrawal and Kim discloses everything claimed as applied above (see claim 41), in addition Kim discloses, “enable the near field communication component comprises activating an applet of a credential that is provisioned on the near field communication component (When a plurality of payment methods is stored in the memory 160, the controller 180 may select one of the plurality of payment means on the basis of a user input and transmit payment information corresponding to the selected payment method to the payment terminal 200 in step S109, Paras. [0120]-[0124]).”
Regarding claim 43, the combination of Agrawal and Kim discloses everything claimed as applied above (see claim 41), in addition Kim discloses, “to provide a user interface with the re-enabled input component prior to the receiving (The display unit 230 displays information processed in the payment terminal 200. For example, when the payment terminal 200 carries out payment, the display unit 230 displays UI or GUI involved the progress of payment. The display unit 230 of the payment terminal 200 may be implemented in the form of a touch-screen that can be used as an input unit , Para. [0084]); and to receive the authentication information with the user interface (the controller 180 may display an input window 11a for inputting a password as authentication information on the screen and receive the password input by the user through the input window 11a. In the embodiments of the invention, a password is used as the authentication information facilitation of explanation, Paras. [0128]-[0131]).”
Regarding claim 44, the combination of Agrawal and Kim discloses everything claimed as applied above (see claim 41), in addition Kim discloses, “wherein enabling the near field communication component comprises modifying a state of the near field communication component to one of a passive state or an active state (The NFC module 117 can communicate with NFC modules of other electronic devices in various modes. For example, these modes may include a card emulation mode, a reader mode, and a peer-to-peer mode, Paras. [0076]-[0078]).”
Regarding claim 48, Agrawal discloses everything claimed as applied above (see claim 45), further Agrawal discloses “re-enabling the input component of the electronic device (Once the presence of NFC device 106 is detected, low-power processor 110 can wake application processor 108 to initiate authentication operations with NFC device 106. For example, application processor can implement, via authenticator 118, authentication operations using authentication data received from NFC device 106 via NFC transceiver 120, Para. [0034])”. 
However Agrawal does not disclose, “receiving authentication information with the re-enabled input component and enabling a near field communication component of the electronic device using the received authentication information.”
In a similar field of endeavor, Kim discloses, “receiving authentication information with the re-enabled input component (FIG. 5, the controller 180 performs user authentication (S103), Para. [0114], A method of performing user authentication is described  with reference to FIG. 10 and Para. [0125]-[0132]) and enabling a near field communication component of the electronic device using the received authentication information (the controller 180 enables the NFC payment function (S107) upon success of user authentication in step S103. Specifically, the controller 180 can control the NFC module 117 to maintain a standby state for connecting the mobile terminal 100 to the payment terminal 200 through the NFC module 117 to enable the NFC payment function, Para. [0119]-[0122]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Agrawal by specifically providing receiving authentication information with the re-enabled input component and enabling a near field communication component of the electronic device using the received authentication information, as taught by Kim for the purpose of enabling or disabling a payment function based on a result of the comparison, and establishes a connection with a payment terminal through the short-range communication interface when the payment function is enabled (see abstract). 
Regarding claim 49, the combination of Agrawal and Kim discloses everything claimed as applied above (see claim 48), in addition Kim discloses, “wherein enabling the near field communication component comprises activating an applet of a credential that is provisioned on the near field communication component (When a plurality of payment methods is stored in the memory 160, the controller 180 may select one of the plurality of payment means on the basis of a user input and transmit payment information corresponding to the selected payment method to the payment terminal 200 in step S109, Paras. [0120]-[0124]).”
Regarding claim 50, the combination of Agrawal and Kim discloses everything claimed as applied above (see claim 48), in addition Kim discloses, “providing a user interface with the re-enabled input component prior to the receiving (The display unit 230 displays information processed in the payment terminal 200. For example, when the payment terminal 200 carries out payment, the display unit 230 displays UI or GUI involved the progress of payment. The display unit 230 of the payment terminal 200 may be implemented in the form of a touch-screen that can be used as an input unit , Para. [0084]); and wherein the receiving comprises receiving the authentication information with the user interface (the controller 180 may display an input window 11a for inputting a password as authentication information on the screen and receive the password input by the user through the input window 11a. In the embodiments of the invention, a password is used as the authentication information facilitation of explanation, Paras. [0128]-[0131]).”

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20140302785: The invention is related to a device includes a near field communication (NFC) module that stores data and a list of devices authorized to receive the data. A request for the data is received at the NFC module from a second device while the device is operating in a first mode. The data is transferred from the NFC module to the second device using NFC communications protocol based on a determination that the second device is an authorized device.
US 20140298434: The invention is related to a method for enhancing security of near-field communication (NFC), where a user authentication may be provided via a mobile device enabled as a first NFC device. The user authentication may be specified by an end user of the mobile device for permitting NFC with a second NFC device. The user authentication may be related to an environmental object or a perspective of the mobile device specified by the end user. 
US 20140101737:  The invention is related to a mobile device includes a display, a sensor configured to sense a user operation with respect to the display, a fingerprint sensor configured to sense a fingerprint of the user that input the user operation, a storage configured to store preregistered fingerprint information, and a controller configured to perform an operation corresponding to the user operation when the fingerprint sensed by the fingerprint sensor matches the stored fingerprint information and perform a fingerprint registration operation when the fingerprint sensed by the fingerprint sensor does not match the stored fingerprint information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641